Eaton Vance Money Market Fund Supplement to Prospectus dated March 1, 2009 Eaton Vance Cash Management Fund Supplement to Prospectus dated December 4, 2009 On October 19, 2009, the Boards of Trustees of each Fund and Cash Management Portfolio (the "Portfolio"), approved a change to the investment policies of each Fund and the Portfolio to provide that each will invest substantially all of its net assets in obligations of the U.S. Government and its agencies and instrumentalities. Implementation of this change is expected to be completed on or about March 1, 2010. In connection with the policy change, Eaton Vance Cash Management Fund will change its name to Eaton Vance U.S. Government Money Market Fund and the Portfolio will change its name to U.S. Government Money Market Portfolio. In addition, the Trustees approved the reorganization of Eaton Vance Money Market Fund into Class B shares of Eaton Vance Cash Management Fund. The reorganization is expected to be consummated on or about March 1, 2010. December 7, 2009 [CODE] Eaton Vance Cash Management Fund Class A Shares Class B Shares Class C Shares ^ ^ A diversified money market mutual ^ fund Prospectus Dated ^December 4, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund ^ Summar y 2 Sales Charges ^ 7 Investment ^ Objective & Principal Policies and Risks ^ 4 Redeeming Shares ^ 8 Management and Organization ^ 4 Shareholder Account Features ^ 9 Valuing Shares ^ 5 Tax Information ^ 10 Purchasing Shares ^ 5 Financial Highlights ^ 11 This prospectus contains important information about the ^ Fund and the services available to shareholders. Please save it for reference. Fund ^ Summary Investment Objective and Principal Strategies. ^ The Funds investment objective is to provide as high a rate of income as may be consistent with preservation of capital and maintenance of liquidity. The ^ Fund currently invest ^ its assets in a separately diversified registered investment company (Cash Management Portfolio, referred to herein as the Portfolio) with the same objective and policies and managed by an affiliate of Eaton Vance Management. Permissible investments include various types of high quality, U.S. dollar denominated money market instruments of domestic and foreign issuers, such as securities issued or guaranteed by the U.S. government or its agencies and ^ instrumentalities and high-quality, short-term obligations issued by banks and corporations. The Portfolio may invest significantly in securities issued by various U.S. government-sponsored entities, such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks. While such issuers may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury. The Fund offers three classes of shares. Class A shares are offered for direct purchase or in exchange for Class A shares of other Eaton Vance Funds. Class B and Class C shares only are offered in exchange for Class B and Class C shares, respectively, of other Eaton Vance Funds. Principal Risk Factors. ^ The Funds yield will change as the short-term securities in the Portfolio mature and the proceeds are reinvested in securities with different interest rates. In addition, certain events could reduce ^ the Funds income level and/or share price, such as a sharp rise in prevailing short-term interest rates; adverse developments in the banking industry, which issues or guarantees many money market securities; adverse economic, political or other developments affecting domestic and/or foreign issuers of money market securities; changes in the credit quality of issuers ; bankruptcy of an issuer ; and default by a counterparty in a portfolio transaction. An investment in ^ the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.
